 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    SHEETMETAL & ASSOCIATES,                          No. 2:19-cv-02154-TLN-JDP
12                      Plaintiff,
13           v.                                         ORDER
14    FEDERAL EXPRESS CORPORATION,
15                      Defendant.
16

17          Plaintiff Sheetmetal & Associates (“Plaintiff”), proceeding pro se, has filed this civil

18   action. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On March 12, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice to the parties that any objections to

22   the findings and recommendations were to be filed within 14 days. (ECF No. 30.) No objections

23   have been filed.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed March 12, 2021 (ECF No. 30), are

28                ADOPTED IN FULL;
 1        2. This action is DISMISSED without prejudice for failure to prosecute and failure to
 2           comply with Court orders; and
 3        3. The Clerk of Court is directed to close the case.
 4        IT IS SO ORDERED.
 5   DATED: May 3, 2021
 6

 7

 8                                                   Troy L. Nunley
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
